         Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 VR OPTICS, LLC,

      Plaintiff,

 v.                                                               No. 1:16-cv-6392(JPO)

 PELOTON INTERACTIVE, INC., a Delaware                       DECLARATION OF
 Corporation,                                            PAUL S. DOHERTY III, ESQ.
                                                       IN SUPPORT OF PLAINTIFF AND
      Defendant.                                        THIRD-PARTY DEFENDANTS’
                                                               MOTION FOR
 ______________________________________                    SUMMARY JUDGMENT

 PELOTON INTERACTIVE, INC.,

      Third-Party Plaintiff,

 v.

 VILLENCY DESIGN GROUP, LLC, ERIC
 VILLENCY and JOSEPH COFFEY,

      Third-Party Defendants.


       I, Paul S. Doherty III, Esq., hereby declare as follows:

       1.          I am a member of Hartmann Doherty Rosa Berman & Bulbulia, LLC and counsel

to Plaintiff/Counterclaim-Defendant VR Optics, LLC and Third-Party Defendants Villency

Design Group, LLC, Eric Villency and Joseph Coffey.

       2.          I submit this Declaration in support of Plaintiff and Third-Party Defendants’

Motion for Summary Judgment. I have personal knowledge of the facts set forth herein.

       3.          Attached hereto as Exhibit 1 is a true and correct copy of the Certificate of

Formation of Villency Design Group LLC. (Exhibit 3 to the Transcript of the January 31, 2019

Deposition of Joseph Coffey.)
         Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 2 of 9



       4.     Attached hereto as Exhibit 2 is a true and correct copy of Excerpts from the

Transcript of the January 31, 2019 Deposition of Joseph Coffey.

       5.     Attached hereto as Exhibit 3 is a true and correct copy of Excerpts from the

Transcript of the December 7, 2018 Deposition of Eric Villency.

       6.     Attached hereto as Exhibit 4 is a true and correct copy of the email from John Foley

dated December 4, 2015 [V_014374].

       7.     Attached hereto as Exhibit 5 is a true and correct copy of Excerpts from the

Transcript of the November 28, 2018 Deposition of Scott Milstein.

       8.     Attached hereto as Exhibit 6 is a true and correct copy of Plaintiff’s and Third-Party

Defendants’ Responses to Peloton Interactive, Inc.’s First Set of Requests for Admissions.

       9.     Attached hereto as Exhibit 7 is a true and correct copy of the Confidential Patent

Sales Agreement dated July 8, 2016 by and between VR Optics, LLC and Microsoft Technology

Licensing, LLC. (Exhibit 30 to the Transcript of the November 16, 2018 Deposition of Geoffrey

Hoggard.)

       10.    Attached hereto as Exhibit 8 is a true and correct copy of the letter dated August 5,

2016 from Heather Lenihan to McDonnell Boehnen Hulbert & Berghoff, enclosing the

Assignment of patent number 6,902,513. (Exhibit 17 to the Transcript of the January 31, 2019

Deposition of Joseph Coffey.)

       11.    Attached hereto as Exhibit 9 is a true and correct copy of Excerpts from the

Transcript of the January 9, 2019 Deposition of Thomas (“Tom”) Cortese.

       12.    Attached hereto as Exhibit 10 is a true and correct copy of Excerpts from the

Transcript of the January 11, 2019 Deposition of John Foley.




                                                2
         Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 3 of 9



       13.     Attached hereto as Exhibit 11 is a true and correct copy of the Amended Complaint

for Patent Infringement filed November 19, 2018 in Peloton Interactive, Inc. v. Flywheel Sports,

Inc., No. 18-cv-00390 (E.D. Tx.). (Exhibit 2 to the Transcript of the February 1, 2019 Deposition

of Yony Feng.)

       14.     Attached hereto as Exhibit 12 is a true and correct copy of Excerpts from the

Transcript of the January 24, 2019 Deposition of Graham Stanton.

       15.     Attached hereto as Exhibit 13 is a true and correct copy of Excerpts from the

Transcript of the February 1, 2019 Deposition of Yony Feng.

       16.     Attached hereto as Exhibit 14 is a true and correct copy of Excerpts from the

December 6, 2018 Deposition of Hisao Kushi.

       17.     Attached hereto as Exhibit 15 is a true and correct copy of the email from Doug

Evans dated January 9, 2012. (V_000568.)

       18.     Attached hereto as Exhibit 16 is a true and correct copy of the email from John

Foley dated March 26, 2012, and the email from Joseph Coffey dated April 2, 2012. (V_000631

and V_000642, respectively.)

       19.     Attached hereto as Exhibit 17 is a true and correct copy of the Design, Development

and Manufacturing Agreement dated April 6, 2012 (the “2012 Agreement”). (Exhibit 28 to the

Transcript of the January 31, 2019 Deposition of Joseph Coffey.)

       20.     Attached hereto as Exhibit 18 is a true and correct copy of the email from John

Foley dated August 28, 2012. (Exhibit 6 to the Transcript of the November 28, 2018 Deposition

of Scott Milstein.)




                                                3
        Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 4 of 9



       21.    Attached hereto as Exhibit 19 is a true and correct copy of the email from John

Foley dated September 28, 2012. (Exhibit 7 to the Transcript of the January 11, 2019 Deposition

of John Foley.)

       22.    Attached hereto as Exhibit 20 is a true and correct copy of the email from Scott

Milstein dated November 30, 2012. (MILSTEIN000003567.)

       23.    Attached hereto as Exhibit 21 is a true and correct copy of the email from Tom

Cortese dated January 7, 2013. (MILSTEIN000003325.)

       24.    Attached hereto as Exhibit 22 is a true and correct copy of the Peloton & Tonic

ODM     Product   Development    and    Manufacturing    Agreement    dated   May    6,   2013.

(MILSTEIN000002619.0001)

       25.    Attached hereto as Exhibit 23 is a true and correct copy of the email from Scott

Milstein dated September 11, 2012. (MILSTEIN000003945.)

       26.    Attached hereto as Exhibit 24 is a true and correct copy of the email from Tom

Cortese dated November 6, 2012. (PELOTON027316.)

       27.    Attached hereto as Exhibit 25 is a true and correct copy of the email from Tom

Cortese dated November 9, 2012, with the subject, “USB connection to bike.”

(PELOTON039957.)

       28.    Attached hereto as Exhibit 26 is a true and correct copy of the email from Tom

Cortese dated November 9, 2012 with the subject, “Re: Magtonic & Innocomm Introduction.”

(PELOTON039989.)

       29.    Attached hereto as Exhibit 27 is a true and correct copy of the email from Tom

Cortese dated November 19, 2012. (PELOTON039769.)




                                              4
         Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 5 of 9



       30.     Attached hereto as Exhibit 28 is a true and correct copy of the email from Tom

Cortese dated December 11, 2012. (PELOTON039590.)

       31.     Attached hereto as Exhibit 29 is a true and correct copy of the email from Scott

Milstein dated September 5, 2012. (PELOTON028923.)

       32.     Attached hereto as Exhibit 30 is a true and correct copy of the email from John

Foley dated January 10, 2013. (MILSTEIN000003290.)

       33.     Attached hereto as Exhibit 31 is a true and correct copy of the email from Moya

Yen dated November 21, 2013. (PELOTON053295.)

       34.     Attached hereto as Exhibit 32 is a true and correct copy of the July 27, 2012 Peloton

Interactive, Inc. investor presentation deck. (Exhibit 20 to the Transcript of the January 9, 2019

Deposition of Thomas Cortese.)

       35.     Attached hereto as Exhibit 33 is a true and correct copy of the August 1, 2013

Peloton Interactive, Inc. investor presentation deck. (MILSTEIN000001834.0001.)

       36.     Attached hereto as Exhibit 34 is a true and correct copy of the September 15, 2015

Financial    Times   article   entitled,   “Sweat,       subscribers   and   the   business   of   spin.”

(PELOTON255257.)

       37.     Attached hereto as Exhibit 35 is a true and correct copy of the email from John

Foley to Joe Coffey dated December 8, 2015. (Exhibit 19 to the Transcript of the January 11, 2019

Deposition of John Foley.)

       38.     Attached hereto as Exhibit 36 is a true and correct copy of the email from John

Foley to Eric Villency dated December 8, 2015. (Exhibit 18 to the Transcript of the January 11,

2019 Deposition of John Foley.)




                                                     5
        Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 6 of 9



       39.    Attached hereto as Exhibit 37 is a true and correct copy of the email from John

Foley dated December 29, 2012. (MILSTEIN000003373.)

       40.    Attached hereto as Exhibit 38 is a true and correct copy of the email from Tom

Cortese dated April 8, 2015. (Exhibit 18 to the Transcript of the January 9, 2019 Deposition of

Thomas Cortese.)

       41.    Attached hereto as Exhibit 39 is a true and correct copy of the email from John

Foley dated April 13, 2014. (PELOTON031492.)

       42.    Attached hereto as Exhibit 40 is a true and correct copy of the email from Tom

Cortese dated May 9, 2014. (PELOTON030873.)

       43.    Attached hereto as Exhibit 41 is a true and correct copy of the email from John

Foley dated May 9, 2014. (PELOTON027149.)

       44.    Attached hereto as Exhibit 42 is a true and correct copy of the email from Tom

Cortese dated March 31, 2014. (PELOTON061510.)

       45.    Attached hereto as Exhibit 43 is a true and correct copy of the email from Graham

Stanton dated May 23, 2014. (PELOTON063147.)

       46.    Attached hereto as Exhibit 44 is a true and correct copy of the email from John

Foley dated March 3, 2014. (PELOTON027092.)

       47.    Attached hereto as Exhibit 45 is a true and correct copy of the Bike Development

and Services Agreement dated June 24, 2014 (the “2014 Agreement”). (Exhibit 13 to the

Transcript of the December 7, 2018 Deposition of Eric Villency.)

       48.    Attached hereto as Exhibit 46 is a true and correct copy of the email from Eric

Villency dated September 2, 2014. (V_004324.)




                                               6
        Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 7 of 9



       49.      Attached hereto as Exhibit 47 is a true and correct copy of the email from Tom

Cortese dated January 6, 2016. (V_014940.)

       50.      Attached hereto as Exhibit 48 is a true and correct copy of the letter from John

Foley to “Andy and Vince.” (Exhibit 17 to the Transcript of the January 11, 2019 Deposition of

John Foley].)

       51.      Attached hereto as Exhibit 49 is a true and correct copy of the United States Patent

No. US 6,902,513 (the “‘513 Patent”). (ECF Doc. No. 1-1.)

       52.      Attached hereto as Exhibit 50 is a true and correct copy of the Confidential Patent

Purchase Agreement executed May 15, 2012 by and between Daniel R. McClure and Microsoft

Corporation. (Exhibit 5 to the Transcript of the November 16, 2018 Deposition of Geoffrey

Hoggard.)

       53.      Attached hereto as Exhibit 51 is a true and correct copy of the email from John

Foley dated October 1, 2016. (Exhibit 9 to the Transcript of the January 11, 2019 Deposition of

John Foley.)

       54.      Attached hereto as Exhibit 52 is a true and correct copy of the email from Jonathan

Hangartner dated July 3, 2012. (PELOTON0287006.)

       55.      Attached hereto as Exhibit 53 is a true and correct copy of the email from Hisao

Kushi dated March 8, 2013. (PELOTON0286984.)

       56.      Attached hereto as Exhibit 54 is a true and correct copy of the Information

Disclosure Statement dated July 31, 2013. (Exhibit 15 to the Transcript of the January 9, 2019

Deposition of Thomas Cortese [also filed as ECF Doc. No. 1-3].)




                                                 7
        Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 8 of 9



       57.    Attached hereto as Exhibit 55 is a true and correct copy of the email from Leif

Sigmond dated January 22, 2016. (Exhibit 8 to the Transcript of the January 31, 2019 Deposition

of Joseph Coffey.)

       58.    Attached hereto as Exhibit 56 is a true and correct copy of the Non-Disclosure

Agreement between VDG and Microsoft. (Exhibit 15 to the Transcript of the November 16, 2018

Deposition of Geoffrey Hoggard.)

       59.    Attached hereto as Exhibit 57 is a true and correct copy of the email from Geoffrey

Hoggard dated March 15, 2016; the email from Geoffrey Hoggard dated April 6, 2016; the email

from Geoffrey Hoggard dated May 11, 2016; the email from Geoffrey Hoggard dated May 25,

2016; the email from Michael Gannon dated May 26, 2016; the email from Michael Gannon dated

June 28, 2016; the email from Geoffrey Hoggard dated July 6, 2016; and the email from Geoffrey

Hoggard dated July 8, 2016. (Exhibits 18, 19, 21, 22, 23, 24, 27 and 29, respectively, to the

Transcript of the November 16, 2018 Deposition of Geoffrey Hoggard.)

       60.    Attached hereto as Exhibit 58 is a true and correct copy of Excerpts from the

Transcript of the November 16, 2018 Deposition of Geoffrey Hoggard.

       61.    Attached hereto as Exhibit 59 is a true and correct copy of the email from Joe

Coffey dated August 10, 2016. (Exhibit 18 to the Transcript of the January 31, 2019 Deposition

of Joseph Coffey.)

       62.    Attached hereto as Exhibit 60 is a true and correct copy of Peloton Interactive,

Inc.’s Responses to Third-Party Defendants’ Requests for Admission, Set One.

       63.    Attached hereto as Exhibit 61 is a true and correct copy of the email from Bud

Intonato dated July 28, 2015. (Exhibit 11 to the Transcript of the January 9, 2019 Deposition of

Thomas Cortese.)



                                               8
         Case 1:16-cv-06392-JPO Document 208 Filed 07/15/19 Page 9 of 9



       64.     Attached hereto as Exhibit 62 is a true and correct copy of Excerpts from the

Transcript of the April 25, 2019 Deposition of Lee Rawls.

       65.     Attached hereto as Exhibit 63 is a true and correct copy of Excerpts from the April

1, 2019 Expert Witness Report of R. Lee Rawls.

       66.     Attached hereto as Exhibit 64 is a true and correct copy of the Memorandum Order

of the Hon. Roy S. Payne, U.S.M.J. dated May 30, 2019. (ECF Doc. No. 59 in Peloton Interactive,

Inc. v. Flywheel Sports, Inc., No. 18-cv-00390.)

       67.     Attached hereto as Exhibit 65 is a true and correct copy of Plaintiff VR Optics

LLC’s Supplemental Infringement Contentions dated October 1, 2018.



       I hereby declare under penalty of perjury that the foregoing is true and correct.



                                             /s/ Paul S. Doherty III
                                            Paul S. Doherty III, Esq.
                                            HARTMANN DOHERTY ROSA
                                            BERMAN & BULBULIA, LLC
                                            800 Third Ave., 28th Floor
                                            New York, NY 10022
                                            (212) 344-4619

                                             Attorneys for Plaintiff/Counterclaim-
                                             Defendant VR Optics, LLC and
                                             Third-Party Defendants
                                             Villency Design Group, LLC,
                                             Eric Villency, and Joseph Coffey

Dated: July 1, 2019




                                                   9
